Dawson, J.
(concurring specially) : I concur in the 'opinion and judgment for the simple reason that the supreme court of the United States has held squarely and repeatedly that the lands granted by congress to the Pacific railroads for railway rights of way are not subject to alienation by adverse possession or otherwise, but must be retained by the railroads for railway purposes as the gradually expanding needs of the railroads may require. And when, pursuant to popular agitation on this subject a few years ago, congress considered this matter, it found that the best it could do was to permit the various state laws relating to adverse possession to operate in the future, but not retroactively, and that those parts of the rights of way not yet occupied for railway purposes could not arbitrarily be taken from the railroads and gratuitously conferred upon the adjacent, landowners who had so long occupied these lands and treated them as their own.
I am authorized to say that Mr. Justice West and Mr. Justice Marshall join in this special concurrence.